Citation Nr: 1741430	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) for the period prior to June 16, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which originally had jurisdiction over this appeal, and St. Petersburg, Florida, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

A videoconference hearing before the undersigned Veterans Law Judge (VLJ) was held in January 2016.  A transcript of the hearing has been associated with the claims file.  

In pertinent part, in May 2016, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for PTSD with MDD for the period prior to June 13, 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated, and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board provided an inadequate analysis in determining that an initial rating in excess of 30 was not warranted for the period prior to June 13, 2013.  

A January 2017 rating decision found that there was clear and unmistakable error in the January 2017 rating decision which assigned an effective date of June 13, 2013, for the assignment of an increased evaluation for PTSD.  The RO found that the correct effective date was June 16, 2013, and the assigned effective date of the corrected rating corresponded to the date from which benefits would have been payable if it had been made on the date of the reversed decisions.  38 C.F.R. § 3.400(k).  Accordingly, the Board has revised the issue on appeal to reflect the correct date of June 16, 2013.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was also developed for appellate consideration.  However, the Veteran requested that that issue be withdrawn in a January 2017 statement.  Accordingly, this claim is not currently in appellate status before the Board.  38 C.F.R. § 20.704 (2016)

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

For the period prior to June 16, 2013, the Veteran's PTSD with MDD most nearly approximated occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD with MDD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1) (2016).  

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this initial rating claim.  

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in September 2010 and April 2015.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  He has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.  

The Merits of the Claim

Entitlement to an Initial Increased Disability 
Rating in Excess of 30 Percent for PTSD with MDD, 
for the Period Prior to June 16, 2013

Service connection was established for PTSD with MDD in a July 2009 rating decision and a 30 percent disability rating was assigned, effective April 24, 2008, the date of claim.  In a January 2014 rating decision, the Veteran's evaluation for PTSD with MDD was increased to 50 percent disabling, effective June 13, 2013.  In a May 2016 Board decision, a rating in excess of 30 percent for PTSD with MDD was denied for the period prior to June 13, 2013.  However, the disability rating for the service-connected mental health disorder was increased to 50 percent rating as of June 13, 2013, and continued through February 17, 2016.  A 100 percent rating was established effective on February 18, 2016.  Clearly, in this case, the Board found that staged ratings for the Veteran's service-connected PTSD with MDD were appropriate.  The only time period for consideration before the Board at the current time is prior to June 16, 2013.  As noted on the title page, the Veteran is currently rated at 30 percent disabling for his mental health disorder for this period in time, but the Court has found that the Board did not provide an adequate discussion as to why an increased rating is not warranted.  

The Veteran's PTSD with MDD is rated under DC 9411.  See 38 C.F.R. § 4.130 (2016).  Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "DSM-5").  38 C.F.R. § 4.130 (2016).  DSM-IV, the version in effect prior to May 2013 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.  

Under DSM-IV, GAF scores ranging between 61 and 70 were assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 were assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 were assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 31 and 40 were assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations, both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. "); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will now address whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD with MDD prior to June 16, 2013.  

Turning to the evidence of record, in May 2008, the Veteran reported complaints of anger and anxiety issues associated with being falsely accused of a crime in 1996; symptoms of anxiety; panic attacks, especially around the police and sometimes while driving; depression; and insomnia.  The Veteran reported he was having difficulty in his marriage mainly due to his impotence problems.  He also stated that he had relationship difficulty with his son.  The Veteran also reported an inability to control his anger.  It was noted the Veteran had proper hygiene, maintained good eye contact and normal verbalization.  His mood was tearful and anxious.  He was alert with normal orientation to time, place, person, and situation.  He had fair concentration with fair recent and remote memory.  The Veteran had no suicidal or homicidal ideation.  The GAF score was 55.  

In a joint statement from the Veteran's VA psychiatrist and clinical social worker, dated October 2008, it was noted the Veteran had symptoms of intrusive thoughts related to being falsely accused of a crime during his military service, anhedonia, avoidant behaviors, sleep disturbances with nightmares, hypervigilant behaviors, irritability with anger outbursts, and feeling emotionally numb and distant and cut off from others.  These symptoms have caused clinically significant distress and impairment in his social and occupational functioning and as well as his interpersonal relationships.  

In June 2009, the Veteran underwent a VA mental health assessment where a mental status examination revealed that he was alert, oriented, attentive, and appeared his stated age.  His mood and affect were anxious and depressed.  His speech reflected his anxiety, and there was no evidence of psychomotor agitation.  The Veteran's eye contact was good, and he was cooperative and pleasant.  His thought process was circumstantial and his thought content was devoid of current auditory or visual hallucinations.  He did not report these symptoms in the context of flashbacks and nightmares.  There was no evidence of delusional content.  He denied current thoughts of self-harm or others.  He denied suicidal ideation or history and the last time he was physically aggressive with someone was last year.  His memory was mildly to moderately impaired of immediate information.  He was fairly intact for recent and remote events.  The Veteran's intelligence was estimated to be in the average range and had fair insight into his current condition.  The GAF score was 53.  

The VA examiner noted that the Veteran's anxiety was clearly a continuation from his military service trauma.  He also experienced intrusive thoughts of his trauma three to four times a week, nightmares twice a week, psychological and physiological reactivity to loud noises or weapons.  He reported that he has flashbacks two to three times a month and says he does not like to talk or think about his trauma.  He reported emotional detachment from others and decreased interest in activities.  He reported problems with irritability and concentration, exaggerated startle response to loud noises or unexpected approaches and a hypervigilant style.  He reported periods of tearfulness with depression with low energy, low motivation and fatigue, and decreased feeling of hope and worth.  The examiner noted the Veteran was moderately to considerably impaired in terms of his social adaptability and interaction with others.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, this appeared to be moderately to considerably impaired.  

The Veteran was employed at the Department of Corrections as a substance abuse counselor and assessor but stated working was difficult due to his symptoms of depression, problems with concentration, and irritability.  Regarding his relationships, he was married.  He had a poor relationship with one of his daughters, but stated he had a better relationship with his older son and a good relationship with another son and daughter.  He stated he had a close relationship with his stepdaughters and his grandchildren.  He had two close friends.  He had a hobby of model railroading and tries to read and watch television sports but had lost interest in hiking and a lot of the outdoor activities he used to do.  He attended church once a week.  

In September 2009, the Veteran stated that stress from his employment negatively impacted his sleep.  He stated that the stress was so bad he has had to stop himself from "going off" on several occasions.  He reported that outside of work, "things [were] pretty good."  He stated he was continuing to make a conscious effort to stay active and socialize with friends.  He was very happy with making amends with his oldest son and the direction that their relationship was taking.  

In February 2010, the Veteran stated his work continued to be problematic and seemed to escalate his symptoms at times.  He stated he had worked with the VA's Vocational Rehabilitation department.  He verbalized occasional trauma related nightmares and symptoms of hyperarousal.  He denied any suicidal and homicidal ideation.  

The Veteran underwent another mental health assessment in September 2010 where he was cooperative and his condition was intact.  His hygiene and dress were within normal limits.  His speech had some mild pressure with increased volume and intensity.  He was at times anxious and agitated with discussing the past.  He appeared stressed and indicated anxiety and depression.  He was alert and oriented times four, and denied suicidal and homicidal ideation.  The Veteran had above average intelligence with intact memory.  His affect was full, rational, and coherent, and his description of events was consistent, factful, and believable.  He agreed to take prescription medication as part of his treatment.  

In November 2010, the Veteran reported he was sent home from his employment as he argued with a co-worker and suspended for a day.  He appeared sad and stated that November was a difficult month as his parents and a cousin passed in November.  He also stated his best friend was sick and in a nursing home.  He denied suicidal and homicidal ideation.  

In January 2011, the Veteran admitted to having a bad attitude and missing days from work.  He stated he enjoyed his previous supervisor and was told by his current supervisor to ignore persons giving him trouble.  He denied suicidal ideation intent or plans.  He admitted that he may have homicidal ideation at times but denied intent or plans.  

The Veteran was afforded a VA examination in April 2011 where he reported experiencing "a lot of flare-ups at work."  He had been sent home for conflicts with coworkers and supervisors."  He also had problems getting along with his children.  He said he was told he had short patience and was angry.  He stated he and his wife were separated and he "pulled a gun on her multiple times."  He reported he had difficulty maintaining sleep and stated he awoke frequently.  He stated he stayed to himself and he did not like to be around a lot of people.  He did not like to interact with others but had one friend who lived next door.  He stated he has given up most of his activities.  He used to practice with the church choir but had given that up.  The Veteran stated he felt anxious, tense, and nervous.  He was still employed but had difficulty on the job.  

A mental status examination revealed the Veteran was alert and oriented to personal information and place.  His temporal orientation was normal and provided accurate history.  His insight was adequate, affect was blunted, response latencies were normal, and he demonstrated adequate attention and was not distractible.  His speech was spontaneous, fluent, grammatical, and free of paraphasias.  His immediate, recent, and remote memories were all within normal limits.  He was noted to be logical and goal directed.  He reported moderate dysphoria, crying weekly, difficulty maintaining sleep, anhedonia, feelings of hopelessness, social withdrawal, anger, and loss of libido.  He denied suicidal and homicidal ideation or plan.  There was no evidence of a disorder of thought process or content, he made good eye contact and there was no pressured speech, grandiosity, irritability, or restlessness noted.  The Veteran's GAF score was 50.  

In August 2011, the Veteran reported symptoms of hyperarousal with hypervigilance; irritability; avoidance behaviors; or "anything related to the military," crowds, and stores; sleep disturbances; irritability; difficulty with trusting other people; and a tendency to isolate from other people.  

Later that month, the Veteran stated he denied suicidal and homicidal ideation.  He continued to take prescribed medication for his symptoms and stated it was difficult to continue his employment while taking his medications.  He stated he broke up with his girlfriend of three years just six weeks prior.  

In September 2011, the Veteran denied suicidal and homicidal ideation.  He reported feeling tired as he slept an average of two to three hours a night with frequent awakening due to nightmares about his military service.  

After review and assessment of the evidence of record, the Board finds that the Veteran's functional impairment due to his symptomatology more nearly approximates the criteria for a 70 percent rating for the period prior to June 16, 2013, rather than the assigned 30 percent.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10 (2016).  While reviewing the evidence of record, the Board has determined that the VA examination reports of record reflect that the Veteran was suspended from work for incidents involving his ill temper.  Moreover, the Veteran admitted pulling a gun on his wife on multiple occasions.  For the period in question, there is clear evidence that the Veteran often exhibited impatient and angry behavior.  These records are illustrative of both why the Board finds for a 70 percent disability rating and against a higher rating.  

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD with MDD is characterized by the following signs and symptoms during the period in question: anxiety, depression, intrusive thoughts, flashbacks and nightmares, 
uncontrollable anger, impatience, and isolation from others.  The Board finds that Veteran's symptoms are similar to many of those contemplated by 50 percent ratings.  See 38 C.F.R. § 4.130, DC 9411 (2016).  For example, a 50 percent rating, under the General Rating Formula lists, inter alia, disturbances in motivation or mood, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.  These are not unlike those the Board finds to be associated with this Veteran's PTSD and MDD.  Id.  Nonetheless, the Board finds the Veteran's impairment is more reasonably compensated via a 70-percent rating.  The higher rating is granted pursuant to the Veteran's ongoing symptoms of anger (impaired impulse control with irritability with periods of violence) and difficulty to adapting to stressful circumstances which are manifestations noted pursuant to DC 9411 for a 70 percent rating.  Thus, resolving reasonable doubt in the Veteran's favor, it is determined that a 70 percent rating is warranted for PTSD with MDD for the initial period prior to June 16, 2013.  

A higher rating of 100 percent, however, is not warranted.  There is no objective medical or other persuasive evidence suggesting that the Veteran experienced the vast majority-and arguably, more serious-symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as are characteristic of the next higher, 100 percent, rating.  The frequency, severity and duration of his symptoms most closely approximate a 70 percent rating.

Under the circumstances of this case, the Board finds that with resolution of doubt in the Veteran's favor, his service-connected PTSD with MDD symptomatology has met or approximated the criteria for a 70 percent rating, but not higher, for the period prior to June 16, 2013.  See 38 C.F.R. § 4.7 (2016).  


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD with MDD, for the period prior to June 16, 2013, is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


